Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 Tuesday, October 14, 2008 ENZO BIOCHEM REPORTS RECORD REVENUES Enzo Biochem, Inc. 527 Madison Avenue New York, NY 10022 FOR IMMEDIATE RELEASE ENZO BIOCHEM REPORTS RECORD REVENUES AND SIGNIFICANTLY IMPROVED OPERATING RESULTS FOR FIS CAL NEW YORK, NY, October 14, 2008 Enzo Biochem, Inc. (NYSE:ENZ), a leading biotechnology company and a growing global supplier of reagents for a wide range of advanced research applications, today reported record revenues and significantly improved operating results for the fiscal year ended July 31, 2008. Our Company made strong operating gains last year, particularly in Life Sciences, licensing, and in royalty fee income, while effectively controlling costs, said Barry Weiner, President. Whats more, despite cash outlays for two major Life Sciences acquisitions in the past 18 months, Enzo remains in a highly liquid position, with no debt and with substantial cash. Enzo is strongly positioned to be opportunistic to add to our growing market strengths. We are highly encouraged regarding the outlook. For fiscal 2008, total revenues advanced 47%, to an all-time high of $77.8 million, from $52.9 million, reflecting both organic growth and the benefits of recent Life Science acquisitions  specifically, Axxora in May 2007 and Biomol in May 2008 along with a 31% increase in royalty and licensing fee income. Gross profit advanced 27%, to $37.6 million, after being impacted by a $2.0 million pre-tax non-cash accounting charge relating to inventory fair value adjustments in connection with recent acquisitions. Selling, general and administrative (SG&A) expenses, as a percentage of revenues, declined to 44.3%, from 50% last year, despite increased costs related largely to expanded Life Science activities. Legal expenses were lower at $5.6 million, compared with $10.3 million last year, the provision for uncollectibles declined to $3.7 million, from $4.7 million, and research and development expenses were slightly lower than last year. Reflecting lower rates and the use of approximately $16 million for acquisitions in fiscal 2008, interest income fell 27%, to $3.7 million. The net loss for fiscal 2008 totaled $10.7 million or $0.29 per share, inclusive of the $1.6 million after-tax non-cash accounting charge for the inventory fair value adjustment mentioned above, which compared with a net loss of $13.3 million, or $0.38 per share last year, when results benefited from $2.7 million in gains from a legal settlement with Sigma and a one-time payment from a former distributor, Perkin-Elmer. At year-end, working capital totaled $92.4 million, and cash and investments amounted to $78.3 million. Enzo has no debt. Fourth fiscal quarter total revenues rose 18%, to $21.2 million from $17.9 million in the corresponding year-earlier period, while the provision for uncollectible account receivables declined 45%, to $0.7 million and legal expenses, due to the timing of litigation activities, dropped 64%, to $1.1 million. The net loss for both the fiscal 2008 fourth quarter and the year ago period equaled $3.3 million, or $0.09 per share.
